J-A16014-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

A.C.F.(B.),                                     IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
                            Appellant

                       v.

J.P.B.,

                            Appellee                 No. 154 WDA 2016


                    Appeal from the Order December 31, 2015
                In the Court of Common Pleas of Cambria County
                        Civil Division at No(s): 2008-3945


BEFORE: SHOGAN, OLSON, and STRASSBURGER,* JJ.

MEMORANDUM BY SHOGAN, J.:                          FILED AUGUST 19, 2016

       Appellant, A.C.F.(B.) (“Mother”) appeals from the order entered on

December 31, 2015, in the Cambria County Court of Common Pleas. After

careful review, we affirm.

       The relevant facts and procedural history of this matter were set forth

by the trial court as follows:

             [Mother] and [Appellee (“Father”)] are the parents of two
       minor children, namely, I.C.B. (born [in] 2004) and A.N.B. (born
       [in] 2006) [(collectively “the Children”)]. REPORT OF HEARING
       OFFICER AND RECOMMENDED ORDER FILED FOR RECORD ON
       JUN. 11, 2015 [(“REPORT”)], pg. 1. The parties are currently
       subject to a Custody Stipulation and Order dated December 31,
       2008, in which the parties share legal custody, Mother exercises
       primary physical custody, and Father has partial physical custody
       on alternating weekends and 20 additional days annually.
____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
J-A16014-16


     CUSTODY STIPULATION AND ORDER DATED DEC. 31, 2008,
     ¶¶2-4.

            On June 23, 2014, Father filed a Petition for Modification,
     seeking additional summer periods of custody, as well as
     modifications    to   the    holiday  schedule,    transportation
     requirements, and other provisions.       PETITION TO MODIFY
     CUSTODY ORDER FILED FOR RECORD ON JUN. 23, 2014, ¶7.
     The Hearing Officer conducted a Pre-Hearing Conference on
     August 21, 2014, and a full-day custody hearing on January 14,
     2015, ORDER DATED SEP. 25, 2014; ORDER DATED OCT. 16,
     2014. The hearing did not conclude and was rescheduled for
     April 1, 2015. ORDER DATED JAN. 27, 2015. The Hearing Officer
     filed a Report and Recommended Order on June 11, 2015.
     Mother and Father timely filed Exceptions on June 22, 2015 and
     July 10, 2015, respectively. The trial court entertained oral
     argument and ordered production of the hearing transcripts on
     August 21, 2015. See HEARING NOTES OF TRANSCRIPT [“N.T.”]
     (JAN. 14, 2015); (APR. 1, 2015). The trial court issued its
     Opinion and Order dated December 31, 2015, denying Mother’s
     Exceptions and granting Father’s Exceptions. OPINION AND
     ORDER DATED DEC. 31, 2015, ¶¶1-2. On January 28, 2016,
     Mother filed a Notice of Appeal and Concise Statement of Matters
     Complained of on Appeal. The transcript was lodged with the
     trial court on February 8, 2016. See N.T. (AUG. 21, 2015).

Trial Court Opinion, 2/29/16, at 1–2.

     On appeal, Mother presents the following issues for this Court’s

consideration:

     1) Whether the trial court erred by modifying the transportation
     provision (identified as “Exchanges of Custody” in the December
     31, 2015 Order of Court) of Father’s periods of partial physical
     custody such that the minor children will now be required to
     travel seven to eight hours every other weekend during the
     school year, which is neither in the minor children’s best interest
     nor supported by the record?

     2) Whether the trial court erred in relying on inapposite case
     law, specifically, M.O. v. J.T.R., 85 A.3d 1058 (Pa. Super. 2014)
     and failed to consider the sixteen (16) relevant factors set forth


                                    -2-
J-A16014-16


      in 23 Pa. C.S. § 5328(a) (1-16) in coming to a best interests
      analysis?

Mother’s Brief at 4.

      The Child Custody Act (the “Act”), 23 Pa.C.S. §§ 5321-5340, is

applicable to the present matter. See C.R.F. v. S.E.F., 45 A.3d 441, 445

(Pa. Super. 2012) (holding that if the custody evidentiary proceeding

commences on or after January 24, 2011, the effective date of the Act, the

provisions of the Act apply). In custody cases, our standard of review is as

follows:

      In reviewing a custody order, our scope is of the broadest type
      and our standard is abuse of discretion.          We must accept
      findings of the trial court that are supported by competent
      evidence of record, as our role does not include making
      independent factual determinations. In addition, with regard to
      issues of credibility and weight of the evidence, we must defer to
      the presiding trial judge who viewed and assessed the witnesses
      first-hand. However, we are not bound by the trial court’s
      deductions or inferences from its factual findings. Ultimately,
      the test is whether the trial court’s conclusions are unreasonable
      as shown by the evidence of record.            We may reject the
      conclusions of the trial court only if they involve an error of law,
      or are unreasonable in light of the sustainable findings of the
      trial court.

Id. at 443 (citation omitted).

      We have stated:

      [t]he discretion that a trial court employs in custody matters
      should be accorded the utmost respect, given the special nature
      of the proceeding and the lasting impact the result will have on
      the lives of the parties concerned. Indeed, the knowledge
      gained by a trial court in observing witnesses in a custody
      proceeding cannot adequately be imparted to an appellate court
      by a printed record.


                                     -3-
J-A16014-16


Ketterer v. Seifert, 902 A.2d 533, 540 (Pa. Super. 2006) (quoting

Jackson v. Beck, 858 A.2d 1250, 1254 (Pa. Super. 2004)).

      In M.A.T. v. G.S.T., 989 A.2d 11 (Pa. Super. 2010) (en banc), we

stated the following regarding an abuse of discretion standard:

            Although we are given a broad power of review, we are
      constrained by an abuse of discretion standard when evaluating
      the court’s order. An abuse of discretion is not merely an error
      of judgment, but if the court’s judgment is manifestly
      unreasonable as shown by the evidence of record, discretion is
      abused. An abuse of discretion is also made out where it
      appears from a review of the record that there is no evidence to
      support the court’s findings or that there is a capricious disbelief
      of evidence.

Id. at 18-19 (quotation and citations omitted).

      With any custody case decided under the Act, the paramount concern

is the best interests of the child.     23 Pa.C.S. §§ 5328, 5338.           The Act

provides that, upon petition, a trial court may modify a custody order if it

serves the best interests of the child. 23 Pa.C.S. § 5338. Moreover, the Act

sets forth the best-interest factors that the trial court is to consider:

      (a) Factors.--In ordering any form of custody, the court shall
      determine the best interest of the child by considering all
      relevant factors, giving weighted consideration to those factors
      which affect the safety of the child, including the following:

            (1) Which party is more likely to encourage and
            permit frequent and continuing contact between the
            child and another party.

            (2) The present and past abuse committed by a
            party or member of the party’s household, whether
            there is a continued risk of harm to the child or an
            abused party and which party can better provide


                                      -4-
J-A16014-16


          adequate physical safeguards and supervision of the
          child.

          (2.1) The information set forth in section 5329.1(a)
          (relating to consideration of child abuse and
          involvement with protective services).

          (3) The parental duties performed by each party on
          behalf of the child.

          (4) The need for stability and continuity in the child’s
          education, family life and community life.

          (5) The availability of extended family.

          (6) The child’s sibling relationships.

          (7) The well-reasoned preference of the child, based
          on the child’s maturity and judgment.

          (8) The attempts of a parent to turn the child against
          the other parent, except in cases of domestic
          violence where reasonable safety measures are
          necessary to protect the child from harm.

          (9) Which party is more likely to maintain a loving,
          stable, consistent and nurturing relationship with the
          child adequate for the child’s emotional needs.

          (10) Which party is more likely to attend to the daily
          physical, emotional, developmental, educational and
          special needs of the child.

          (11) The proximity of the residences of the parties.

          (12) Each party’s availability to care for the child or
          ability to make appropriate child-care arrangements.

          (13) The level of conflict between the parties and the
          willingness and ability of the parties to cooperate
          with one another. A party’s effort to protect a child
          from abuse by another party is not evidence of
          unwillingness or inability to cooperate with that
          party.

                                    -5-
J-A16014-16


           (14) The history of drug or alcohol abuse of a party
           or member of a party’s household.

           (15) The mental and physical condition of a party or
           member of a party’s household.

           (16) Any other relevant factor.

23 Pa.C.S. § 5328(a).

     Mother argues that the trial court abused its discretion and committed

an error of law when it sua sponte modified the travel provisions of the

parties’ consent order. Mother’s Brief at 13. Mother asserts that Father did

not request a modification of the travel provision in his petition for

modification or at the hearing on his petition, such that the trial court’s

modification of the provision is improper.     Id. at 13–14.   Alternatively,

Mother contends that, if the trial court had authority to modify the travel

provision of the consent order, the modification was contrary to the

Children’s best interests and manifestly unreasonable. Id. at 16–17.

     Specifically, Mother asserts the following:

            The parties’ custody arrangement has been governed by
     the Consent Order for nearly eight years. Under its terms, which
     the parties agreed to, the custody exchange location is the
     [m]other’s residence in Johnstown, and Father is required to
     exchange custody there.       Under this arrangement, Father
     traditionally has exercised virtually all of his alternating
     weekends of custody during the school year at his parents’
     house in Johnstown. Father’s parents live approximately two
     miles from Mother’s residence.

           The trial court’s order designates the Blue Mountain
     Service Plaza [on the Pennsylvania Turnpike] as the new custody
     exchange location. The Blue Mountain Service Plaza is located
     approximately 140 miles from Mother’s residence and 111 miles

                                    -6-
J-A16014-16


      from Father’s residence. The trial court’s modification of the
      custody exchange location requires the children to travel seven
      to eight hours every other weekend during the school year. The
      significant travel required of the minor children during the school
      year alone is contrary to the children’s best interests.

             In addition to forcing the children to travel significant
      distances at least two times a month, the trial court’s
      modification of the custody exchange location would also have
      the effect of forcing the children to miss their extracurricular
      activities. In the alternative, if Father exercises his custodial
      time in Johnstown so the children do not miss activities, under
      the trial court’s order[,] the parties would meet at the Blue
      Mountain Service Plaza only for Father to turn the children
      around and return [to] Johnstown.          This unintended and
      unreasonable result was not contemplated by the parties and is
      against the children’s best interests.

            The substantial distance between Mother and Father’s
      residences coupled with the children’s inevitable absence from
      their extracurricular activities, illuminate the trial court’s failure
      to adequately consider the children’s best interests. The trial
      court fails to point to any evidence of record to support its
      conclusion that changing the custody exchange location is in the
      children’s best interests. To the contrary, the record is replete
      with evidence against modification of this provision.

Mother’s Brief at 10–11 (internal citations omitted).

      Paragraphs five and six of the trial court’s December 31, 2015 order

provide as follows:

      5. The parties shall exchange custody at the Blue Mountain
      Pennsylvania Turnpike Service Plaza unless otherwise agreed.

      6. All other aspects of the Custody Order executed on
      December 31, 20[08], not in conflict with this Order shall remain
      in full force and effect.

Order, 12/31/15.

      The trial court addressed Mother’s first issue as follows:


                                      -7-
J-A16014-16


           Mother contends that the trial court “erred by modifying
     the transportation provision [for Father’s] periods of partial
     physical custody such that the minor children will now be
     required to travel seven to eight hours every other weekend
     during the school year, which is neither in the minor children’s
     best interest nor supported by the record.”           CONCISE
     STATEMENT, ¶ 1. Under the Pennsylvania Child Custody Act
     [the “Act”], “a court may modify a custody order to serve the
     best interest of the child.” 23 PA.C.S.A. § 5338(a).

            In this case, Mother and Father live roughly 200 miles
     apart. See N.T. (APR. 1, 2015), pgs[.] 79-80 (Mother resides in
     Johnstown (western Pennsylvania); N.T. (JAN. 14, 2015), pg. 87
     (Father     resides     in   Lincoln    University     (southeastern
     Pennsylvania)). See also N.T. (JAN. 14, 2015), pg. 147; N.T.
     (AUG. 21, 2015) pg. 10 (noting that Mother unilaterally moved
     the children 200 miles away from Father). Mother argued that
     the custody exchange location “unnecessarily put[s] the children
     in danger and on the Turnpike and Interstate highways
     throughout the year, especially in winter (inclement weather)
     and summer (high traffic times), given the distance between the
     residence[s].” MOTHER’S EXCEPTIONS, ¶ 11; N.T. (AUG. 21,
     2015), pgs. 9-10. Yet, Mother admits that she personally placed
     the children in the same “danger” during various visits to her
     parents in northeastern Maryland, N.T. (APR. 1, 2015), pgs. 145,
     162; her transportation of the children to Father’s residence in
     Maryland, N.T. (APR. 1, 2015), pg. 138; her visits to her brother
     in Lancaster, Pennsylvania, N.T. (APR. 1, 2015), pg. 163; and
     the child’s travel hockey squad, N.T. (APR. 1, 2015), pg. 87.
     See also N.T. (AUG. 21, 2015), pgs. 22, 27-28. Additionally,
     neither child testified regarding fearing, disliking, or experiencing
     adverse feelings about traveling between their parents’
     residences. See N.T. (JAN. 14, 2015), pgs. 4-86. Therefore,
     the trial court found Mother’s arguments to be disingenuous and
     unsupported by the record.

           Additionally, the trial court specifically considered the
     hearing officer’s discussion regarding custody exchanges:

           The Hearing Officer recognizes that the parties
           agreed to have Father provide all the transportation
           for the custody exchanges when the Custody
           Stipulation and Order was entered on December 31,
           2008. Father now wants to have Mother do all the

                                     -8-
J-A16014-16


          transportation over the summer months and then
          share this responsibility the rest of the year. Mother
          is content to let the current arrangement remain as
          stated in the Order.

          The Hearing Officer understands the amount of time
          it takes to travel between the parties’ residences and
          the costs associated, e.g., gasoline, tolls, etc., with
          such travel. Equity and fairness dictate that this
          time and these costs be shared equally between the
          parties, especially since both have the time and
          financial means to transport the children. Because
          of the distance involved, the Hearing Officer is
          recommending that the parties chose [sic] a point
          that is as equidistant as possible between their
          respective homes to make the custody exchanges
          throughout the year. Should the parties fail to reach
          an agreement as to this location, the Hearing Officer
          recommends that the exchanges occur at the Willow
          Hill Exit on the Pennsylvania Turnpike as this is
          roughly the halfway point in time and mileage
          between the two homes.

     REPORT, DISCUSSION, pgs. 20-21 (referencing CUSTODY
     STIPULATION AND ORDER DATED DEC. 31, 2008, ¶ 5).

           Further, the trial court reasoned that the Blue Mountain
     turnpike exit is a closer halfway point than the Willow Hill
     turnpike exit, as follows:

          The Blue Mountain Service Plaza along the
          Pennsylvania Turnpike is approximately 140 miles
          from Mother’s residence and 111 miles from Father’s
          residence. Compared to the other Service Plazas,
          Blue Mountain is a reasonably close midpoint
          between the residences. Father also testified that
          while he lives three and a half hours away from
          Mother’s residence, his work is four hours away and
          he often leaves from work to retrieve the children.
          N.T. (JAN. 14, 2015), pg. 88, 93, 147-149. Overall,
          Blue Mountain would be a closer midpoint between
          Father’s work and Mother’s residence. Additionally,
          the [c]ourt notes that Father has provided nearly all
          of the transportation for custody exchanges since

                                   -9-
J-A16014-16


            2008. See N.T. (JAN. 14, 2015), pg. 208; CUSTODY
            STIPULATION AND ORDER DATED DEC. 31, 2008, ¶
            5. Thus, any “extra” miles in favor of Father is
            reasonable considering he provided nearly all
            transportation until this point. Therefore, for all of
            the foregoing reasons, the [c]ourt finds the Blue
            Mountain midpoint reasonable based on the evidence
            provided[.]

     OPINION [and Order] DATED DEC. 31, 2015, pgs. 4-5.

           Overall, Mother failed to present any legal error regarding
     the custody exchanges. Moreover, the trial court found that the
     Hearing   Officer’s   findings   and    recommendations     were
     appropriately supported by the record and in the best interests
     of the minor children. Therefore, the trial court submits that it
     properly modified the parties’ custody exchange location. See
     OPINION AND ORDER DATED DEC. 31, 2015.

Trial Court Opinion, 2/29/16, at 3–5.

     Additionally, while Mother contends that the trial court improperly

modified the transportation provision of the consent order sua sponte, we

note that in his modification petition, Father described the transportation

issues and expressly requested that he have some partial custody of the

Children at his residence.   Petition, 6/23/14, at ¶¶ C, G, and H.          At the

hearings,   Father   requested   that     Mother   be   required   to   provide   all

transportation during the summer months. N.T., 1/14/15, at 92–93. Father

also stated that he would like the option of meeting Mother at the midway

point between the two parents’ homes.            Id. at 209.   We conclude that

Father did indeed place the transportation issues and exchange point before

the court for resolution, and the trial court, therefore, did not improperly

address the matter of custody exchange. Moreover, the trial court did not

                                        - 10 -
J-A16014-16


err or abuse its discretion when it modified the transportation provision if the

parties could not otherwise agree.      The trial court considered the best

interests of the Children in selecting the Blue Mountain Service Plaza as a

default exchange location because it is located between the parents’ homes.

      Additionally, Mother claims that the trial court erred in altering the

location for exchanges of custody because Father did not specifically request

this relief, and thus, it cannot be granted pursuant to Hill v. Hill, 619 A.2d

1086 (Pa. Super. 1993). Mother’s Brief at 13. First, as we concluded above,

the transportation issues were properly before the court.          Additionally,

however, we point out that Hill is readily distinguishable.

      In Hill, this Court held that the trial court erred in fashioning an order

that nominally gave the mother and father shared legal custody, but it

effectively granted sole legal custody to the mother because it allowed her

decisions to override father’s decisions in the event of a disagreement. Id.

at 1088. We concluded that the mother never requested sole legal custody

and that the trial court’s hybrid order was not recognized by statute or case

law. Id.

      Thus, in Hill, we reviewed an order that granted relief that was not

requested and not permitted by law.           Here, transportation was at issue

throughout the proceedings, and Mother has not indicated that the

December 31, 2015 order was a hybrid order otherwise impermissible under




                                     - 11 -
J-A16014-16


statute or case law. Mother’s argument that the trial court’s December 31,

2015 order ran afoul of Hill is meritless.

      In her second related issue, Mother argues that the trial court’s failure

to adequately consider the Children’s best interests stems from its failure to

address the relevant custody factors set forth in 23 Pa.C.S. § 5328(a).

Mother asserts that, if the trial court had properly addressed the section

5328(a) factors, it likely would not have reached a conclusion that

modification of the custody exchange location is in the best interest of the

Children. Mother’s Brief at 11–12. Accordingly, Mother requests this Court

to reverse the trial court’s modification of the travel provision of the parties’

consent order.

      The trial court addressed Mother’s second issue as follows:

            Mother contends that the trial court “erred in relying on
      inapposite case law, specifically, M.O. v. J.T.R., 85 A.3d 1058
      (Pa. Super. 2014), and failed to consider the sixteen (16)
      relevant factors set forth in 23 PA. C.S.A. § 5328(a)(1-16) in
      coming to a best interests analysis.” CONCISE STATEMENT, ¶ 2.

            Section 5328(a) of the Act establishes mandatory
      considerations for a trial court determining best interests in a
      custody matter. . . .

            Section 5323 of the Act defines an “award of custody,”
      reiterates the trial court’s mandatory consideration of the
      Section 5328 factors, and requires the trial court to provide its
      rationale for the custody award:

            (a) Type of award.—After considering the factors
            set forth in section 5328 (relating to factors to
            consider when awarding custody), the court may
            award any of the following types of custody if it is in
            the best interest of the child:

                                     - 12 -
J-A16014-16


                (1)   Shared physical custody.
                (2)   Primary physical custody.
                (3)   Partial physical custody.
                (4)   Sole physical custody.
                (5)   Supervised physical custody.
                (6)   Shared legal custody.
                (7)   Sole legal custody.

                                   * * *

          (d) Reasons for award.—The court shall delineate
          the reasons for its decision on the record in open
          court or in a written opinion or order.

     23 PA. C.S.A. § 5323(a), (d) (emphasis in original). However,
     modification of a custody order does not carry the same
     requirements as an award of custody and must only “serve the
     best interest of the child.” 23 PA. C.S.A. § 5338(a).

            The Superior Court of Pennsylvania specifically addressed
     this issue in M.O. v. J.T.R., 85 A.3d 1058 (Pa. Super. 2014). In
     M.O., the parties were subject to a consent order in which the
     mother had primary custody of the children and the father had
     partial custody, including six summer weeks. Id. at 1060. The
     father sought modification of the consent order, as amended,
     seeking     additional   time,    a   change    in  transportation
     responsibilities, and clarification of the prior order. Id. Just
     prior to the custody hearing, the parties resolved all issues by
     agreement, except whether the father could work during his
     summer weeks of custody. Id. The trial court found in favor of
     the father. Id. The mother appealed, claiming, inter alia, that
     the trial court committed error and/or an abuse of discretion for
     failing to consider the Section 5328 factors. Id. at 1060-1061.
     The Superior Court of Pennsylvania explained:

          The plain language of Section 5328(a) requires that
          the sixteen enumerated factors be considered when
          the court is determining a child’s best interest for the
          purpose of making an award of custody.                By
          contrast, while the court must consider the child’s
          best interest when modifying a custody order, the
          modification provision does not refer to the sixteen
          factors of Section 5328. The cases in which we have
          applied Section 5328(a) have involved the award of

                                   - 13 -
J-A16014-16


          custody as defined by Section 5323(a) or have
          involved a modification that also entailed a change to
          an award of custody.

          Following the hearing in this case, the trial court
          made no award of custody. The court was not
          deciding physical or legal custody, nor even changing
          the amount of custodial time that either party had
          with the Children. Rather, the trial court addressed
          a subsidiary issue: whether Father was required to
          be off from work while the Children stayed with him
          for a portion of the summer. After hearing the
          evidence that the parties presented limited to that
          sole issue, the trial court decided that Father could
          work during the three weeks in question. While the
          court’s ruling modified its prior order, it did not
          change the underlying award of custody. Therefore,
          under the facts of this case, Section 5328(a) was not
          implicated directly.

          Because the trial court did not make an award of
          custody, but merely modified a discrete custody-
          related issue, it was not bound to address the
          sixteen statutory factors in determining the
          Children’s best interest.

     M.O., 85 A.3d at 1062–1063 (citations and footnotes omitted).

           In a   subsequent   case,   the   Superior   Court   further
     explained:

          A reading of the § 5328(a) factors further supports
          our interpretation that all these factors only must be
          considered when a “form of custody” is ordered.
          Most of the § 5328(a) factors are better suited to
          addressing the larger issue of the form of custody to
          be awarded, rather than considerations beneficial to
          resolving discrete and ancillary disputes relating to
          custody. In the latter, the considerations that could
          affect a trial court’s decision are myriad. Thus, it
          makes little sense for a trial court to analyze each of
          the sixteen 5328(a) factors when arbitrating, for
          example, a dispute over a custody exchange
          location; which youth sports the children should

                                  - 14 -
J-A16014-16


           play; or whether a parent should be required to have
           children’s toys, beds, or other things in his or her
           house. Rather, when read as a whole, it is apparent
           that the § 5328(a) factors were designed to guide
           the best-interest analysis when a trial court is
           ordering which party has the right to a form of
           custody.

     S.W.D. v. S.A.R., 96 A.3d 396, 403 (Pa. Super. 2014) (footnote
     omitted) (original emphasis omitted) (emphasis added).
     Although there is no requirement to consider all relevant Section
     5328 factors, the trial court must determine whether the custody
     modification was in the children’s best interest. M.O., 85 A.3d
     at 1063; S.W.D., 96 A.3d at 403.

            In the instant case, Father sought additional summer
     periods of custody, as well as modifications to the holiday
     schedule,     transportation   requirements,    and    restrictions.
     PETITION TO MODIFY CUSTODY ORDER FILED FOR RECORD ON
     JUN. 23, 2014, ¶ 7. Father did not challenge the underlying
     award of custody, namely Mother’s primary physical custody and
     his partial physical custody. ORDER DATED DEC. 31, 2008, ¶¶
     2-4. Similarly, Mother did not challenge the parties’ awards of
     custody at the hearings below, in her Exceptions, or on appeal.
     See N.T. (APR. 1, 2015) pgs. 79-209; MOTHER’S EXCEPTIONS
     FILED FOR RECORD ON JUN. 22, 2015, ¶¶ 8-29; N.T. (AUG. 21,
     2015), pgs. 2-21; CONCISE STATEMENT, ¶¶ 1-2. Moreover, the
     trial court submits that it carefully considered the best interests
     of the child in reaching its determination regarding the issues
     raised in Father’s Petition for Modification and the parties’
     Exceptions. See supra; REPORT, pgs. 1-28; OPINION DATED
     DEC. 31 ,2015, pgs. 2-5. Based on the foregoing, the trial court
     was not required to consider the Section 5328 factors before
     ruling on discrete and ancillary issues subsidiary to the award of
     custody.

Trial Court Opinion, 2/29/16, at 5–8.

     We agree that the trial court appropriately relied on M.O. and

considered the custody exchange location without considering the section




                                    - 15 -
J-A16014-16


5328(a) best-interest factors. Accordingly, we affirm the order of the trial

court.

     Order affirmed.
Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/19/2016




                                   - 16 -